       Case 1:20-cv-00689-AJN-SDA Document 30 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   10/26/2020


  Informed Action Consent Network,

                         Plaintiff,
                                                                                 20-cv-00689 (AJN)
                 –v–
                                                                                        ORDER
  United States Food and Drug Administration,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On September 24, 2020 Magistrate Judge Aaron issued an order granting Defendant’s

motion to quash Plaintiff’s unauthorized discovery requests. See Dkt 25. Plaintiff objected,

pursuant to the Federal Rules of Civil Procedure Rule 72(a), which allows a party to “file

objections to the order within 14 days after being served with a copy,” after which the “district

judge in the case must consider timely objections and modify or set aside any part of the order

that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). See Dkt. 28.

       Magistrate Judge Aaron’s order is not clearly erroneous or contrary to law. Judge Aaron

correctly interpreted the Court’s June 3, 2020 order as permitting Plaintiffs to seek discovery, not

that Plaintiff had a right to any particular form of discovery. Dkt. 13. Moreover, because this

case was filed under the FOIA, Plaintiff “cannot serve discovery demands before a holding by

the Court that the plaintiff has shown agency bad faith or that the agency has not met its burden

under FOIA.” See Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999). Judge

Aaron did not err in determining that Plaintiff had not made the requisite showing here.
    Case 1:20-cv-00689-AJN-SDA Document 30 Filed 10/26/20 Page 2 of 2




     SO ORDERED.

Dated: October 26, 2020
       New York, New York           ____________________________________
                                              ALISON J. NATHAN
                                            United States District Judge
